      Case 1:17-cv-03479-BPG Document 96 Filed 04/12/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

    MICHELLE GROSS, et al.,                      *

                             Plaintiff,
             v.                                  *       Civil No. 1:17-cv-03479-BPG

    P.O. FRANCISCO HOPKINS, et al.
                                                 *
                           Defendants.

*       *         *      *        *        *      *    *               *       *       *
                                      JOINT STATUS REPORT

        NOW COME Plaintiffs and Defendant and submit this Joint Status Report in

accordance with the Court’s Order (ECF 94):

        1.        All Parties are available for trial on March 7, 2022.

        2.        The Parties anticipate that it will take 4 days to try the captioned matter.

                                           Respectfully submitted,



    /s/ Keith Altman                            /s/ Thurman W. Zollicoffer, Jr.
    Keith Altman (MI P81702)                    Thurman W. Zollicoffer, Jr. (Bar No. 23256)
    Excolo Law, PLLC                            Nelson, Mullins, Riley & Scarborough LLP
    26700 Lahser Road                           100 S. Charles Street, Suite 1600
    Suite 401                                   Baltimore, Maryland 21201
    Southfield, MI 48033                        (443) 392-9419
    kaltman@excololaw.com                       thurman.zollicoffer@nelsonmullins.com

    Attorneys for Plaintiff                     Attorneys for Defendant
                                                P.O. Francisco Hopkins




                                                 -1-
